Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Claim status
3.	Claims 1-2, 4-13, and 15-18 are pending.
 

Response to Arguments
4.	Applicant’s arguments, see remarks page 10, filed 3/11/2021, with respect to claims 1-2, 4-13, and 15-18 have been considered and are persuasive.  The 35 USC 103 rejections of 1-2, 4-13, and 15-18 have been withdrawn. 

Allowable Subject Matter
5.	Claims 1-2, 4-13, and 15-18 allowed.



With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…when it has been determined that the query log for the search keyword does not exist, generating at least one recommendation query word concerned with the search keyword by using, from a domain property database, a property of an object of a domain when the search keyword belongs to the object of the domain, wherein the domain property database comprises a keyword database for classifying, storing, and maintaining previously registered keywords into a plurality of domains; and 
providing the at least one recommendation query word to the terminal of the user as an autocomplete query word for the search keyword, wherein the at least one recommendation query word comprises a property of the domain to which the search keyword belongs”
, in combination with the other claimed limitations.   

With respect to the independent claim 6, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…when it has been determined that the query log for the search keyword does not exist, extracting at least one first recommendation query word concerned with the search keyword from a domain property database for the search keyword by using a property of an object of a domain to which the search keyword belongs, wherein the domain property database comprises a keyword database for classifying, storing, and maintaining previously registered keywords into a plurality of domains; and 

providing at least one of the first and second recommendation query words to the terminal of the user as an autocomplete query word for the search keyword, wherein the at least one recommendation query word comprises a property of the domain to which the search keyword belongs”, in combination with the other claimed limitations.   

With respect to the independent claim 7, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…when it has been determined that the query log for the search keyword does not exist, receiving at least one recommendation query word concerned with the search keyword to display the at least one recommendation query word on the terminal of the user as an autocomplete query word for the search keyword, 
wherein the least one recommendation query word comprises a query word generated by combining an object and a property of a domain from a domain property database to which the search keyword belongs and wherein the at least one recommendation query word comprises a property of the domain to which the search keyword belongs, and 
wherein the domain property database comprises a keyword database for classifying, storing, and maintaining previously registered keywords into a plurality of domains”, in combination with the other claimed limitations.   


Independent claim 12 recites similar limitations as that of claim 1; however, is directed to a system embodiment.  Claim 12 is allowed under similar rationale as that of claim 1.

Dependent claims 2, 4-5, 8-10, and 15-18 are allowed for being dependent to an already allowed claim.
 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US patent Application 20140310255, Cardwell provides a query in figure 1 130 and in response to the query, query suggestion groupings are then provided in figure 1 136 and search results for the query fig. 1 138 are also provided.  This is shown in more enlarged detail in conjunction with figure 2A.   The user then is able to select a suggestion grouping QST2 which provides a query suggestion display environment fig. 1 140 that is above the search results 138 and below the query bar.  The query suggestion display environment is provided in closer detail 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167